Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.10 October 6, 2009 To: Wendys/Arbys Restaurants, LLC 1155 Perimeter Center West Atlanta, Georgia 30338 Ladies and Gentlemen: We have acted as special counsel to Franchise Associates, LLC, a Minnesota limited liability company (the  Minnesota Subsidiary ), in connection with the guarantee by the Minnesota Subsidiary (the  Guaranty ) and certain other domestic subsidiaries of Wendys/Arbys Restaurants, LLC (the  Company  and the Minnesota Subsidiary and the other domestic subsidiaries of the Company, collectively, the  Guarantors ) of the 10.00% Senior Notes due 2016 of the Company (the  Exchange Notes  and together with the related guarantees, the  Exchange Securities ), to be offered in exchange for the Companys outstanding $565,000,000 aggregate principal amount of 10.00% Senior Notes due 2016 (the  Initial Notes ) and the guarantees of the Initial Notes by the Guarantors (the Initial Notes together with the related initial guarantees, the  Original Securities ) issued pursuant to that certain Indenture, dated as of June 23, 2009, among the Company, the Guarantors and U.S. Bank National Association, as trustee, as supplemented by the Supplemental Indenture, dated as of July 8, 2009 (the  Indenture ). The exchange of the Original Securities for the Exchange Securities is referred to herein as the  Exchange Offer . You have asked us to furnish our opinion, with respect to the Minnesota Subsidiary, as to the legality of the registration of the Exchange Securities, pursuant to a Registration Statement on Form S-4 (the  Registration Statement ) to be filed with the Securities and Exchange Commission (the  Commission ) pursuant to the Securities Act of 1933, as amended (the  Act ). In connection with this opinion we have examined originals, or copies certified or otherwise identified to our satisfaction, of the following documents, each dated as of the date of this letter except as otherwise noted herein: 1.the Registration Statement; 2.the Indenture, including as an exhibit thereto the form of Exchange Note; and 3.the Registration Rights Agreement, dated as of June 23, 2009 (the  Registration Rights Agreement ), among the Company, the Guarantors and the initial purchasers named therein. October 6, 2009 Page 2 (The Registration Statement, Indenture, Exchange Note with Guaranty endorsement and the Registration Rights Agreement are collectively referred to as the  Documents ). In addition, we have examined a copy of the Articles of Organization and Operating Agreement of the Minnesota Subsidiary, certified by the Minnesota Subsidiary as in effect on the date of this letter (collectively, the  Charter Documents ), a copy of the Certificate of Good Standing certified by the Secretary of State of Minnesota on June 12, 2009, a copy of a Certificate of Status certified by the Wisconsin Department of Financial Institutions on June 12, 2009, and a copy of the resolutions of the board of governors of the Minnesota Subsidiary certified by the Minnesota Subsidiary. We have also relied upon the factual matters contained in the representations and warranties of the Minnesota Subsidiary made in the Documents and certificates of officers of the Minnesota Subsidiary and upon certificates of public officials. We have relied solely on the foregoing and reviewed no other documents or performed no other independent investigation. In our examination of the documents referred to above we have assumed, without independent investigation, the genuineness of all signatures, the legal capacity of all individuals who have executed any of the documents reviewed by us, the authenticity of all documents submitted to us as originals, the conformity to the originals of all documents submitted to us as certified, photostatic, reproduced or conformed copies of valid existing agreements or other documents, the authenticity of the latter documents and that the statements regarding matters of fact in the certificates, records, agreements, instruments and documents that we have examined are accurate and complete. We have also assumed, without independent investigation, the enforceability of the Documents against each party other than the Minnesota Subsidiary. Based upon the foregoing, and subject to the assumptions, exceptions and qualifications stated below, we are of the opinion that: 1.
